IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,760-01


                            EX PARTE DYLAN TAYLOR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 67515 IN THE 23RD DISTRICT COURT
                            FROM BRAZORIA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of having a

prohibited item in a correctional facility and sentenced to two years’ imprisonment. He did not

appeal his conviction.

        Applicant contends that a judgment nunc pro tunc entered in this cause is improper because

it was signed after he had discharged the sentence. Applicant has alleged facts that, if true, might

entitle him to relief. In these circumstances, additional facts are needed. As we held in Ex parte

Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the appropriate forum for
                                                                                                       2

findings of fact. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, §

3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make supplemental findings of fact and conclusions of law in regard

to whether the cumulation order was orally pronounced on the day of sentencing. The trial court

shall supplement the record with a copy of the trial transcript, if available. The trial court shall also

make any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 16, 2015
Do not publish